Name: Commission Regulation (EC) No 1090/97 of 16 June 1997 amending Regulation (EC) No 2144/96 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: processed agricultural produce;  America;  international trade;  tariff policy
 Date Published: nan

 No L 158/6 EN Official Journal of the European Communities 17 . 6 . 97 COMMISSION REGULATION (EC) No 1090/97 of 16 June 1997 amending Regulation (EC) No 2144/96 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements categories of cheese ; whereas the Annex to Regulation (EC) No 2144/96 should therefore be amended in con ­ sequence, and such amendments should take effect as from the date of entry into force of that Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as last amended by Regulation (EC) No 417/97 (2), and in particular Article 9 (a) (3) thereof, Whereas Article 9 (a) of Regulation (EC) No 1466/95 requires that applications for export licences pursuant to that Article should be accompanied by an attestation from the designated importer relating to eligibility under the applicable rules in the United States of America for the issue of import licences; whereas, subsequent to the adop ­ tion of Commission Regulation (EC) No 2144/96 (3) as amended by Regulation (EC) No 2362/96 (4) it has been established that certain designated importers were inelig ­ ible; whereas the quantities relating to the applications concerned should be reallocated amongst other interested operators who received provisional licences for the same HAS ADOPTED THIS REGULATION: Article 1 In column 5 of the Annex to Regulation (EC) No 2144/96, the allocation coefficient '0,15625' is hereby replaced by *0,29895'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 8 November 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 144, 28 . 6 . 1995, p. 22. (2) OJ No L 64, 5 . 3 . 1997, p. 1 . h OJ No L 286, 8 . 11 . 1996, p. 12. (4) OJ No L 321 , 12. 12. 1996, p. 13 .